Case 1:20-cv-10701-GBD Document 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE QUEZADA, on behalf of himself and ail others
similarly situated,

 

Plaintiff,
-against- : 20 Civ. 10701 (GBD)
SENSUALLY YOURS, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The initial conference is adjourned from April 7, 2021 to May 26, 2021 at 9:30 a.m.
Dated: New York, New York

April 1, 2021
SO ORDERED.

oxy & Done’

GEPRGE . DANIELS
ed States District Judge

 

 

 
